Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection

          Claims 3 and 18 are objected to in that the recitation “its power source” on line 4 of claims 3 and 18, and   “the higher potential power terminals” on line3  and “the lower potential power terminals” on line 4 of claim 18 lacks clear antecedent basis. Correction is required.
	
Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9 and 20  are rejected under 35 USC 102 (a((2) as being anticipated by Poon et al (US 10,396,656).
Regarding to claims  1 and 20, Poon et al  disclose the circuit as shown on Figures 1A-5B comprising:
- a first sensing circuit (Csense on Figure 3A) arranged to sense a first electromagnetic interference signal;
- a first amplifier (501) arranged to be powered by an inherent  power source, the first amplifier providing a first amplification factor(K1)  and being operably connected with the first sensing circuit to amplify a signal sensed by the first sensing circuit; and
- a first controlled signal source (502) providing a second amplification factor (K2) and being operably connected with the first amplifier to regulate or further amplify the amplified signal to provide a first suppression signal that reduces the first electromagnetic interference signal.  
Regarding to claim 2, inherently,  wherein the first suppression signal substantially eliminates the first electromagnetic interference signal.  

Regarding to claims 6  and 9, wherein the first amplifier (501) comprises a single input amplifier or a differential amplifier (720 on Figure 4).  


Claims 1, 2-10, 16 and 20  are rejected under 35 USC 102 (a((2) as being anticipated by Shen (US 9,048,817).
Regarding to claim  1 and 20, Shen discloses the circuit as shown on Figures 1-13d comprising:
- a first sensing circuit (Csens, Rsens) arranged to sense a first electromagnetic interference signal;
- a first amplifier (OP-AMP) arranged to be powered by an inherent  power source, the first amplifier providing a first amplification factor (G(s))  and being operably connected with the first sensing circuit to amplify a signal sensed by the first sensing circuit; and
- a first controlled signal source (transformer Lact1, 2) providing an inherent second amplification factor (ratio) and being operably connected with the first amplifier to regulate or further amplify the amplified signal to provide a first suppression signal that reduces the first electromagnetic interference signal.  
Regarding to claim 2, inherently, wherein the first suppression signal substantially eliminates the first electromagnetic interference signal.  

Regarding to claim 5, wherein the first controlled signal source comprises a transformer (Lact1, 2)  with primary coils and second coils defining a turns-ratio, the second amplification factor being defined by the turns ratio, see Figure 2C.  
Regarding to claims 6  and 9, wherein the first amplifier (OP-AMP) comprises a single input amplifier (Input +) or differential amplifier, see Figure 2C.  
Regarding to claim 7 and 10, wherein the first sensing circuit comprises a resistor (Rsens) and a capacitor (Csens) connected in series, and the single input amplifier is connected to a node between the resistor and the capacitor.  
Regarding to claim 8, wherein the power lines include a higher potential power line and a lower potential power line (ground), and the first controlled signal source (Lact1,2) is connected at the higher potential power line.  
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 3, 11 and 12-20 are rejected under 35 USC 103 (b) as being unpatentable over  Poon et al (US 10,396,656) and Shen (US 9,048,817). 
          Poon et al and Shen disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- wherein at least one of the higher potential power line and the first higher potential power terminal are at the same potential; and the lower potential power line and the first lower potential power terminal are at the same potential as combined in claims 3, 11, 18, 19 and 20.
	However, as well known o the art,  an amplifier circuit inherently need an DC voltages (positives, negative or ground) from a power source to operate. In this case, Figure 13A of Shen shows that the unlabeled DC power source circuit  provides DC voltage power for  the load (DC/DC);   and Figure 3A of  Poon et al shows that  the DC power source (10)  provides DC voltage for the load (20). A skilled artisan realizes that these power sources can be used to supply DC voltages for these amplifiers for saving cost and components. Thus, employing the same DC voltages from the power sources to operate the amplifiers of Shen and Ponn et al as claimed for reducing physical size and cost is considered to be a matter of a design expedient for an engineer depending upon the application in which the circuit of Shen and Poon et al is to be use. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the same DC voltage from the power source to operate the amplifiers of Shen and Poo et al  for the purpose of  reducing physical size and cost for the circuits.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842